DETAILED ACTION
Applicant’s Response
Acknowledged is the applicant’s request for reconsideration filed on April 19, 2021. Claims 1-2 and 5 are amended; claim 4 is canceled; claim 8 is new.
The applicant contends that the prior art – Kosakai, namely – fails to disclose an insulating sealing member that contacts the stepped projected portion yet is not in contact with the annular wall of the conductive member (p. 11). As shown by Figure 2, Kosakai’s insulating sealing member (50) clearly contacts an inner annular wall of the conductive member (3).
In response, the examiner disagrees. The combination of Kosakai and Drage generates a composite apparatus comprising a threaded insulation pipe (240). It should also be noted that Kosakai identifies the width (W1) of the plate-facing surface (241a) of the sealing-member support portion as a result-effective variable, whose lateral extent may range from 0.8 to 1.2 times the width of the insulating seal member (50) ([0083]; Fig. 1). In other words, given the outer limit of W1 being 1.2 times the width of the insulating sealing member (50), there would already exist an “open space” between said insulating sealing member and the conductive member. Although severe compression may eliminate this open space, the examiner observes that an operator can regulate the compression applied to the insulation sealing member by strategically controlling the degree to which the threaded insulation pipe is screwed into the conductive member – it has been held that claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959)). In conclusion, the composite prior art apparatus is already capable of assuming a configuration in which an open space exists between the conductive member and the insulating sealing member, thereby satisfying the new limitations.
Drawings
The drawings were received on April 19, 2021, and they are acceptable.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use generic placeholders – “member” and “portion,” in 
The “insulating sealing member” of claims 1-2 and 4;
The “sealing-member support portion” of claims 1 and 2.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The insulating sealing member (40) is being interpreted as an O-ring in accordance with paragraph [0020] of the specification.
The sealing-member support portion (33 – Fig. 4, 133 – Fig. 10, 233 – Fig. 11) is being interpreted as either at least one annular projection or plural columns in accordance with paragraph [0038]. 
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 and its dependents are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 1 has been amended to recite a “stepped projected portion that extends between the fore end surface and the plate-facing surface of the sealing-member support portion.” The term “stepped projected portion” is not used by the specification, and the component denoted by the title is indeterminate. As the examiner can best discern, the “stepped projected portion” seems coextensive with feature 33, but claim 1 has already named this feature as the “sealing-member support portion.” As such, the feature is overdetermined and the limitation indefinite. To promote compact prosecution, the examiner will accept the prior art disclosure of an annular projection stemming from the upper surface of the insulation pipe (30) as satisfying both the “stepped projected portion” and the “sealing-member support portion.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kosakai et al., US 2019/0019714, in view of Drage et al., US 4,790,258.
Claims 1-2, 4, 6: Kosakai teaches a wafer susceptor, comprising (Fig. 2):
A plate (2) made of ceramic and capable of attracting a wafer [0045];
A conductive member (3) attached to a surface of the plate opposite that on which the wafer is placed [0056];
A through-hole (30) penetrating through the plate (2) and conductive member (3) [0062];
A stopper surface (234a) formed in the conductive member in intersecting relation to a central axis of the through-hole ([0109], Fig. 6);
An insulation pipe (240) having a contact surface (242a) contacting the stopper surface (Fig. 6);
An O-ring (50), i.e., “insulation sealing member,” fitted over an annular projection (243), i.e., “sealing-member support portion,” provided on a plate-facing surface (241a) of the insulation pipe [0065, 0110];
Wherein the O-ring (50) is arranged between the plate-facing surface (241a) and the plate (2); 
Wherein, with the contact surface (242a) of the insulation pipe (240) coming into contact with the stopper surface (234a) of the conductive member (3), the insulation pipe is prevented from further advancing into the through-hole (Fig. 6);
Wherein a fore end surface (241b) of the annular projection (243), i.e., “sealing-member support portion,” is positioned so as to not contact the plate (2) [0088];
Wherein the O-ring (50), i.e., “sealing member,” is pressed between the plate-facing surface (241a) and the plate (2) [0088]. 
Kosakai does not teach a screw hole formed in a “conductive-member penetrating portion of the through-hole,” as claim 1 requires. Rather, the primary reference avails screws (246) to secure the insulation pipe (240) at a flange part (242). Alternative techniques of affixment are known, however, as Drage evidences. Figure 2 depicts a though-hole (22) formed within a susceptor (21) to accommodate the vertical translation of a lift pin (23). Like Kosakai, Drage integrates an insulation pipe within the through-hole, yet the secondary reference further threads the pipe’s outer diameter and the 
Lastly, regarding the new material, Kosakai identifies the width (W1) of the plate-facing surface (241a) of the sealing-member support portion as a result-effective variable, whose lateral extent may range from 0.8 to 1.2 times the width of the insulating seal member (50) ([0083]; Fig. 1). In other words, given the outer limit of W1 being 1.2 times the width of the insulating sealing member (50), there would already exist an “open space” between said insulating sealing member and the conductive member.
Claim 3: As delineated by Figure 6, Kosakai provides an extended portion (242a) positioned externally of the conductive member (3).  
Claim 5: As motivated by the teachings of Drage, the outer diameter of Kosakai’s insulation pipe (40) is to be threaded so it can be secured by screwing it into the threaded through-hole. Necessarily, threading the insulation pipe forms notches within its outer surface that receive corresponding projections extending from the through-hole’s inner surface. If the diameter of the screw hole were to be measured from the edge of these projections, it would be less than the width of the space accommodating the O-ring, whose dimension remains unchanged by the combination with Drage.
Claim 7: Kosakai provides an adhesive (49) at the site of the screw hole [0075].
Claim 8: Drage provides a tapered surface formed within the conductive member and about the insulation sealing member, whereby a clearance exists between the sealing member and the tapered wall (Fig. 2). So long as the taper provides a clearance for the sealing member, its direction is a matter which can be resolved by one of ordinary skill – a change in shape is generally recognized as being within the level of ordinary skill in the art (In re Dailey, MPEP 3144.04, 357 F.2nd 669, 149 USPQ 1966).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716